Citation Nr: 0106966	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension (HTN).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 1999 
which denied entitlement to an increased evaluation for HTN.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his hypertension is far more 
seriously disabling than is reflected in the current 10 
percent evaluation.  

The Board's review of the evidentiary record discloses that 
in statements on appeal the veteran has not only related 
treatment by VA at the Santa Barbara Outpatient Clinic, but 
by "many doctors" over the years.  The medical treatment 
reports referable to "many doctors" over the years have not 
been requested and associated with the claims file.  The 
veteran has not been requested to be more specific as to such 
treatment.  While the RO has requested and associated with 
the claims file the reportedly available records referable to 
the veteran's treatment at the Santa Barbara Clinic, he has 
maintained that all of his treatment reports have not yet 
been secured.

The Board's review of the medical records referable to 
treatment of the veteran at the Santa Barbara Outpatient 
Clinic discloses the examiners have been of the impression 
that he may have had a myocardial infarction in the recent 
past.  His cardiac symptomatology has been variously 
diagnosed, and varying studies to a degree have been 
abnormal.  

The July 1999 fee basis examination for VA compensation 
purposes was conducted by a doctor of osteopathy, not a 
specialist in cardiovascular disorders.  Additionally, it 
does not appear that the physician had the claims file 
available for review in conjunction with the examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).

The Board is of the opinion that the evidentiary record is 
not complete in conformance with the new law.  The complete 
medical records referable to treatment of the veteran for his 
hypertension and associated cardiovascular symptomatology, 
and a contemporaneous medical examination would materially 
assist in the adjudication of his claim.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the veteran for 
hypertension.  In particular, the RO 
should request the veteran to identify 
the "many doctors" from whom he has 
received treatment over the years.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, to include a special request for 
all records of treatment at the VA 
Outpatient Clinic in Santa Barbara.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  After the aforementioned documents 
have been obtained, the RO should arrange 
for a VA special cardiovascular 
examination of the veteran by a 
specialist in cardiology for the purpose 
of ascertaining the current nature and 
extent of severity of his hypertension.




The claims file, the criteria for rating 
cardiovascular diseases, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The medical specialist must comment on 
the severity of hypertension, and the 
documentation of a possible previous 
myocardial infarction.  The examiner must 
express an opinion as to whether there 
are any complications of hypertension.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
hypertension.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
increased compensation benefits.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


